DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 2-16 in the reply filed on February 10, 2021 is acknowledged.  The traversal is on the ground(s) that the inventions covered by Groups I and II can “readily be evaluated in one search without placing undue burden on the Examiner” because all the claims are “so interrelated that a search of one group of claims will reveal art to the others.”  This is not found persuasive because the distinction for restriction requirement is, initially, a one-way distinction, not two-way distinction.  Therefore, contrary to Applicants’ assertion, a search covering the product of Group II, which need not be searched and examined based on its particular method of use, will not necessarily reveal that particular context of its usage.  Additionally, a search of a particular method does not reveal all prior art that pertain to the product claim which is examined in absence of its particular use, that is, any prior art that would reveal the product in a different context of use, as well in uses which may be totally unrelated.
Therefore, the search of the two groups is not coextensive and the two inventions are mutually exclusive and search and examination of two inventions, would result in an undue search burden on the Office.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 10, 2021.
Information Disclosure Statement
The IDS received on December 26, 2019 is proper and is being consider by the Examiner.
Drawings
The drawing received on December 26, 2019 is acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2 and 11-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mayer (US 2004/0096853 A1, published May 20, 2004; IDS ref).
As pointed out in In re Mott, 190 U.S.P.Q. 536 (CCPA 1975), "Claims must be given broadest reasonable construction their language will permit in ex parte 
Mayer discloses a method comprising the steps depicted in the below figure (from Figure 1A):

    PNG
    media_image1.png
    278
    800
    media_image1.png
    Greyscale

As shown, primers a’ and a” are extended, wherein a’ is extended and anneal to its adjacent primer 1, which is then further extended so as to form a double-stranded nucleic acid, each strand being complementary to each other, and their 5’ ends immobilized onto a solid support (see also sections [0055], “complementary sequences belonging to single stranded primers (a’ and a”) and templates (b) immobilized to the 5’ end onto a solid support (c) are close enough to hybridize (1); “[i]n the presence of the amplification solution … a nucleic acid polymerase molecule … can start the extension of a new strand, which is a copy of the immobilized template, from the 3’ end of the hybridized primer”, section [0056]).
The above steps disclosed by Mayer would necessarily result in the step of claim 2, step (a).

And the colony/colonies of the amplified products are explicitly taught as being used for a sequencing reaction, wherein the artisan explicitly teaches that one or both strands of the double-stranded nucleic acid (i.e., duplex template), be cleaved:
“full or partial sequences of one or more nucleic acid(s) can be determined by determining the full or partial sequence of the amplified nucleic acid templates present in more than on DNA colony.  Such additional step(s) can be performed on the amplified nucleic acids either on the solid support itself, or after releasing one or both nucleic acid strands belonging to one or more of the DNA colonies” (section [0109])

The artisan also suggest for the “releasing” step, chemical, optical, physical, or enzymatic steps can be employed, which necessarily anticipate step (b) of claim 2:
“The release of such nucleic acid can be obtained with chemical, optical, physical, or enzymatic means that cleave the link between the primers and the surface, or a specific sequence, structure, or nucleotide contained in the amplified nucleic acids…” (section [0112])

Therefore, the teachings of Mayer anticipates the invention of claim 2.
With regard to claims 11, 13, and 14 the amplified nucleic acids produced in the solid surface of Mayer would be in cluster as the amplification will occur in regions 
With regard to claim 12, the amplification is solid-phase amplification (see above discussion).
With regard to claim 15, the artisans explicitly state that the amplification colonies are produced from different target polynucleotides (“multiple copies of the nucleic acid strands making up the colonies are generally immobilized on a solid support and may be in a single, double, or mixed single-double stranded population of amplified molecules belonging to a single DNA colony”; section [0104]).
Therefore, the invention as claimed is deemed anticipated by Mayer.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,637,786 (herein, “the ‘786 patent). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 2, claims of the ‘786 patent also claims a method of preparing for a solid support for pairwise sequencing of the first and second regions of a target double-stranded polynucleotide (claim 1), comprising the steps of:
providing a solid support having immobilized thereon a plurality of template polynucleotide duplexes each comprising a double-stranded target polynucleotide, wherein each template duplex is formed from complementary first and second template strands linked to the solid support at their 5’ ends (see claim 1(a)); and
cleaving the second template strands of a subfraction of the template polynucleotide duplexes to remove all or a portion of said strands, thereby generating single-stranded regions on the complementary first template strands and leaving a subfraction of the template polynucleotide duplexes linked to the solid support (see claim 1(b)).
With regard to instant claim 3, the plurality of template polynucleotide duplexes comprises a mixture of first and second template polynucleotide duplexes, each 
With regard to instant claims 4, 6, and 7, claims 4-6 of the ‘786 patent claim verbatim.
With regard to instant claims 9 and 10, claims 7 and 8 of the ‘786 patent claim verbatim.
With regard to instant claims 11-15, claims 10-14 of the ‘786 patent claim verbatim.
With regard to instant claim 16, claim 9 of the ‘786 patent claims verbatim.
Claims of the ‘786 patent do not explicitly claim that the chemical cleavage agent of X (as recited in claim 4) is via TCEP (instant claim 5), or that the cleavage site of X and Y are cleaved via chemical cleavage but via different agents (claim 8).
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the inventive concept claimed in the ‘786 patent, thereby arriving at the invention as claimed for the following reasons.
prima facie obvious.
With regard to instant claim 5, use of prior art known chemical cleavage agent is deemed an obvious choice given that claim 4 already teach/claim that a chemical cleavage means be utilized, yielding a predictable result.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,017,335 (herein, “the ‘335 patent). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 2, the ‘335 patent also claims a method comprising the steps of:
providing a solid support having immobilized therein a plurality of template polynucleotide duplexes each comprising a double-stranded target polynucleotide (“providing a solid support having immobilised thereon a plurality of template polynucleotide duplexes each comprising the double-stranded target polynucleotide”, claim 1(a), wherein each template duplex is formed from complementary first and second template strands linked to the solid support at their 5’ ends (“wherein each template duplex is formed from complementary first and second strands linked to the solid support at their 5’ ends”, claim 1(a)); and
cleaving the second template strands of a subfraction of the template polynucleotide duplexes to remove all or a portion of said strands, thereby generating single-stranded regions on the complementary first template strands and leaving a subfraction of the template polynucleotide duplexes linked to the solid support (“cleaving the second template strand of a subfraction of the template polynucleotide duplexes to remove all or a portion of said strands, thereby generating single-stranded regions on the complementary first template strands”, claim 1(b)).
With regard to instant claim 3, claim 3 of the ‘335 patent performs in its entirety.
With regard to instant claims 4, 6, and 7, claims 4, 5, and 8 of the ‘335 patent claims verbatim.

With regard to instant claim 10, claim 7 of the ‘335 patent claims verbatim.
With regard to instant claims 11-15, claims 9-13 of the ‘335 patent claim verbatim.
With regard to instant claim 16, claim 14 of the ‘335 patent claims verbatim.
 Claims of the ‘335 patent do not explicitly claim that the chemical cleavage agent of X (as recited in claim 4) is via TCEP (instant claim 5), or that the cleavage site of X and Y are cleaved via chemical cleavage but via different agents (claim 8).
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the inventive concept claimed in the ‘786 patent, thereby arriving at the invention as claimed for the following reasons.
Specifically, the claims of the ‘335 patent is clear in that the cleavage sites X and Y must be independently cleavable (see claim 3, wherein cleavage site Y is independently cleaved from cleavage site X) and that the cleavage choice is selected from the same group of enzymatic, chemical or photochemical (see claims 4 and 5).  Therefore, based on this concept, said one of ordinary skill in the art would have been motivated to apply the same type of cleavage choice for both X and Y, such as chemical cleavage agent (as embodied in claims 4 and 5), but use different chemical agent that independently cleaves sites X and Y, rendering claim 8 prima facie obvious.

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,563,256 (herein, “the ‘256 patent). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The rejection rationale for the instant rejection is also duplicative to the rejections set forth immediately above, with the addition that claims 4 and 7 of the ‘256 patent teaches the specific chemical cleavage reagent TCEP and use of two different chemical cleavages for sites X and Y (respectively), rendering instant claims 5 and 8 also obvious.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,754,429 (herein, “the ‘429 patent”); claims 1-17 of U.S. Patent No. 9,297,043 (herein, “the ‘043 patent”); claims 1-17 of U.S. Patent No. 9,017,945 (herein, “the ‘945 patent”); claims 1-15 of U.S. Patent No. 8,247,177 (herein, “the 177 patent”).

With regard to instant claim 2, the ‘429 patent also claims a method comprising the steps of:
providing a solid support having immobilized thereto a plurality of template polynucleotide duplexes each comprising a double-stranded target polynucleotide, wherein each template duplex is formed from complementary first and second template strands (“providing a solid support having immobilised thereon a plurality of first template polynucleotides”, claim 1(a); “extending the 5’ end immobilized primer to copy the first template to generate a plurality of second immobilized template polynucleotides”, claim 1(c)); and
cleaving the second template strands of a subfraction of the template polynucleotide duplexes to remove all or portion of said strands, thereby generating single-stranded regions on the complementary first template strands and leaving a subfraction of the template polynucleotide duplexes linked to the solid support (“removing the plurality of first template polynucleotides from the solid support”, claim 1(d); “the removal of the plurality of the first template polynucleotides comprises nicking the immobilized template polynucleotides with an endonuclease”, claim 5).
It is noted that while the claims of the ‘429 patent calls the cleaving of the “first template” whereas the instant claim calls it a “second template strand”.  However, the 
Therefore, claim 2 of the instant application is obvious over claims of the ‘429 patent.
For the same reason as stated above, claim 2 of the instant application is obvious over claims of the ‘043 patent, the ‘945 patent, and the 177 patent.

Conclusion
	No claims are allowed. 
	Mayer (of record) does not teach the use of different cleavage sites of X and Y in each of the respective strands of the duplex templates, nor does the artisan suggest that different cleavage means be employed.  While Mayer teaches that one or both strands of the duplexes be cleaved for the purpose of isolating them for sequencing, there is no motivation to use one cleavable site for one of the strand and a different cleavable site for the other strand, as the artisan would have been motivated to employ a single cleavable site on the one strand, if a single strand was to be isolated for sequencing, or the same cleavable sites in both strands to isolate them for sequencing.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 22, 2021
/YJK/